707 N.W.2d 349 (2005)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marvel DANIEL, Defendant-Appellant.
Docket No. 129256, COA No. 255727.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Robinson, 472 Mich. 898, 696 N.W.2d 708 (2005) (Docket No. 126379) is pending on appeal before this *350 Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.